DETAILED ACTION
Claims 11-18 and 20-23 are pending and currently under review.
Claims 1-10 and 19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/16/2021 has been entered.  Claims 11-18 and 20-23 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 9/02/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (US 2018/0187982) in view of Miller et al. (US 2015/0093283), or alternatively over the aforementioned prior art and further in view of Swaelens et al. (US 5,595,703)..
Regarding claim 11, Ott et al. discloses a method for additive manufacturing [abstract]; wherein said method includes utilizing a metal powder additive manufacturing process to form a unitary piece of a metallic tube 
Ott et al. further discloses that the support structure includes a first base (80) that is depicted to be coupled to a first surface defining the void (ie. internal plenum), oriented towards a second lower surface, and vertically opposed to said first surface [fig.4].  Ott et al. does not expressly teach a second base as claimed.  However, the examiner submits that a second base opposite the base (80) of Ott et al. is merely a duplication of said first base onto the oppositely oriented surface of Ott et al., which is not patentably significant absent new and unexpected results.  See MPEP 2144.04(VI)(B).  
Alternatively, Swaelens et al. discloses a method of forming support structures for additive manufacturing [abstract]; wherein said support structures can specifically have top and bottom edges made of solid material to provide good strength and bonding to the object (emphasis added) [col.1 ln.42-51, col.2 ln.19-25, col.4 ln.65 to col.5 ln.4].  Therefore, it would have been obvious to one of ordinary skill to modify the support structure of Ott et al. have both strong top and bottom edges (ie. bases) in order to provide good strength and bonding to the object (emphasis added).  Ott et al. further discloses breakable portion (82) 
Ott et al. further discloses that the support breaks via thermal stress during operation (ie. without any additional thermal manufacturing treatment) [0023].  However, Ott et al. does not expressly teach that the breakage occurs under a tensile or compression force during a cooling of the metallic object during forming.  Miller et al. discloses a method of manufacturing metal objects having support structures [abstract, 0002]; wherein said support structures are designed to cause movement of pulling away during cooling of the metal object such that the supports fracture without affecting the ultimate shape of the object [0058].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Ott et al. by performing a cooling step and designing support structures that break away during said cooling of the metal object in order to facilitate support fracture without affecting the ultimate shape of the object as disclosed by Miller et al.  Alternatively, the examiner submits that all of the claimed features are present in the prior art, although not necessarily in a single reference, wherein one of ordinary skill would have reasonably been able to combine said features (ie. support structure of Ott et al. & support breakage during cooling of Miller et al.) to achieve the predictable result of an additive manufacturing process as disclosed by Ott et al. wherein support breakage occurs as disclosed by Miller et al.  The examiner’s position is further bolstered because both support breakage concepts of Ott et al. and Miller et al. rely on 
The aforementioned prior art is silent regarding leaving the support in the object subsequent to additive manufacturing.  However, as Ott teaches that the supports are located within sealed voids of a single, unitary object, the broken links would necessarily remain in place following fracture as would have been recognized by one of ordinary skill [0037].
  Regarding claims 12-14, the aforementioned prior art discloses the method of claim 11 (see previous).  Ott et al. further teaches a first inner rounded tube (56’’) and second rounded tube (58’’) surrounding said first tube, which reasonably depicts a first tube surface and second tube surface that are both vertically angled and opposed to each other.  For example, any surface arbitrarily selected from the bottom left or bottom right quadrants of said first and second tubes would reasonably meet the claimed angles, such that the depicted surface orientations of Ott et al. is considered to overlap with the claimed ranges.  See MPEP 2144.05(I).
Regarding claim 15, the aforementioned prior art discloses the method of claim 12 (see previous).  Ott et al. further depicts the base (80) having a rounded surface as shown in fig.4, which reasonably includes surfaces angled vertically and perpendicularly relative to the first surface [fig.4].  Since an identical, 
Regarding claims 16-17, the aforementioned prior art discloses the method of claim 11 (see previous).  Ott et al. further depicts the breakable portion (82) to be vertically oriented relative to base (80) at 90 degrees relative to horizontal [fig.4].  Furthermore, the combined disclosure of the aforementioned prior art would have reasonably suggested a second, opposite base as stated above, which would naturally have been expected to be vertically oriented relative to the breakable portion (82).
Regarding claim 18, the aforementioned prior art discloses the method of claim 11 (see previous).  Miller et al. further discloses that supports can be oriented as depicted in fig.6a such that laterally spaced areas of the object can be sufficiently supported [0055, fig.6a].  Therefore, it would have been obvious to one of ordinary skill to modify the support of Ott et al. by utilizing the aforementioned orientation of Miller et al. in order to sufficiently support laterally spaced parts of the object.  The examiner notes that the aforementioned orientation of Miller et al. reasonably shows first and second portions extending vertically from top and bottom bases, in addition to a third portion angled at 45 degrees C between the first and second portions.  The examiner further notes that the aforementioned combined disclosure would reasonably suggest one of ordinary skill to modify the support structure (82) of Ott et al. to have to above orientation, such that the support structure (82) of Ott et al. having the orientation 
Regarding claim 20, the aforementioned prior art discloses the method of claim 11 (see previous).  Ott et al. does not expressly teach maintaining the coupling between the first base with first surface and second base with second surface as claimed.  However, Ott et al. does not disclose that said bases and surfaces are removable from one another.  Thus, absent a specific teaching to the contrary, the examiner submits that maintaining the coupling between the bases and respective surfaces would have naturally flowed from the teaching of Ott et al.  See MPEP 2145(II).
Regarding claim 21, the aforementioned prior art discloses the method of claim 11 (see previous).  As stated previously, since Ott teaches that the supports are located within sealed voids of a single, unitary object, the broken links would necessarily remain in place following fracture and during operation of the object as would have been recognized by one of ordinary skill and absent a specific teaching to the contrary [0037].  See MPEP 2145(II).
Regarding claim 22, the examiner notes that the limitations of claim 22 are identical to claims 11 and 15, in addition to the further limitation the weakened zone as claimed is specifically made of thinner cross-sectional areas relative to the body section surrounding the weakened zone.  Ott et al. does not expressly teach this feature.  
Miller et al. discloses that it is known to provide supports with areas of reduced cross-section in order to facilitate break-away separation [0054, fig.5].  
Regarding claim 23, the examiner notes that the limitations of claim 23 are identical to claims 11 and 18.  Since the aforementioned prior art is reasonably considered to meet the limitations of claims 11 and 18 above, the examiner further submits that the instant claim is met by the combined disclosure of the aforementioned prior art.

Response to Arguments
Applicant's arguments, filed 9/16/2021, regarding the rejections over Ott et al. in view of others have been fully considered but they are not persuasive.
Applicant first argues that the links of Ott et al. break during operation of the part such that Ott et al. teaches away from breaking during cooling as claimed.  The examiner cannot concur.  Specifically, it is noted that Ott et al. fails to criticize or discredit breakage during cooling.  Ott et al. further does not require link breakage during operation as an inventive concept, but rather merely teaches that a particular, non-limiting embodiment can utilize this feature [0005].  Thus, the disclosure of Ott et al. falls far short of any sort of teaching away from the claims absent further evidence or reasoning to the contrary, and the examiner cannot consider the breakage of the links of Ott et al. upon cooling to “destroy the intentional and desired effect” of Ott et al.
Applicant also argues that nothing in Ott et al. suggests breakage of the links upon cooling.  In response, the examiner notes that the previous and current rejections never alleged this point and are actually based upon a combination of prior art references.  Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, this feature was previously shown to be met by Miller et al. as shown above.
Applicant then argues that the second base as claimed is not an obvious duplication because they are distinct and functionally separate elements rather than being mere duplicates of each other.  The examiner cannot concur.  The claims merely recite a first and second base, wherein the claimed structures of said first and second base are not recited to be either distinct or functionally separate from each other.  In other words, the claims merely recite a first base extending towards a second surface and second base extending towards a first surface (ie. mirror opposites).  This is further bolstered by applicants’ own figures showing the second base being a duplicated, mirror image (ie. similar configuration) of the first base for the same purpose of supporting a metallic object [fig.4-9, especially fig.4].  Since applicant does not provide any specific indication of new or unexpected results due to said duplication of parts, the examiner cannot concur.
Applicant further argues that the office recognizes it’s above error and accordingly relies upon Swaelens, which does not meet the claim because Sawelens does not suggest the above limitation and because breakage of the 
Firstly, although applicant alleges that the office “recognizes its error” in relying upon Swaelens, the examiner notes that the previous and current rejections in no way admit any error in relying upon MPEP 2144.04(VI)(B).  Thus, applicant’s characterization of the previous and current rejections is unfounded.  
Secondly, as expressly stated in the previous and current rejections, Swaelens et al. teaches providing support structures having both top and bottom edges made of solid material to provide good strength and bonding to the object (emphasis added) [col.1 ln.42-51, col.2 ln.19-25, col.4 ln.65 to col.5 ln.4].  Thus, the disclosure of Swaelens et al. provides motivation to provides both top and bottom supports (ie. first and second oppositely oriented bases) which meets the instantly claimed support configuration.  Furthermore, Swaelens et al. expressly teaches notches to facilitate breaking/removal of the supports [col.1 ln.51-55].  Thus, it is unclear to the examiner as to how support breakage/removal would teach away from the disclosure of Swaelens et al. as alleged by applicants absent further reasoning to the contrary.
Applicant again argues that the passive breakage forces of Miller et al. do not meet the claimed tensile or compression force as claimed.  The examiner cannot concur.  The instant claims do not specify any specific type or application of tensile or compressive force, absent the recitation that said force must be “during cooling”.  Since Miller et al. expressly teaches utilizing the pulling (ie. 
Applicant then argues that the previous rejections are made based on impermissible hindsight reasoning.  In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since applicant has not indicated as to how the previous rejections rely upon knowledge gleaned only from the instant specification, the examiner cannot concur with applicants’ mere conclusory remarks.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734